Judgment and order reversed and new trial ordered, with *923costs to appellant to abide event. Held, that parol proof tending to vary or contradict the terms of the release under seal given by plaintiff to defendant was improperly received and constituted reversible error, and that the finding of the jury that an oral contract was made by the defendant with the plaintiff different from that expressed in the release itself is contrary to and against the weight of the evidence. All concurred. Spring and Kruse, JJ., on the first ground stated only.